Citation Nr: 1605732	
Decision Date: 02/16/16    Archive Date: 03/01/16

DOCKET NO.  10-01 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a compensable rating for left ear hearing loss. 

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to a rating in excess of 10 percent for right shoulder strain.

5.  Entitlement to a rating in excess of 10 percent for left shoulder strain.

6.  Entitlement to a rating in excess of 10 percent for right knee degenerative joint disease, status post arthroscopy.

7.  Entitlement to a rating in excess of 10 percent for left knee degenerative joint disease.

8.  Entitlement to a compensable rating for irritable bowel syndrome.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to July 1997.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

The Veteran testified before the undersigned Veterans Law Judge in August 2014.  A transcript of the hearing has been uploaded in the Veteran's Virtual VA file.

The Board notes that the Veteran also perfected an appeal with respect to service connection claims for asthma, irritable bowel syndrome, sciatica, a bilateral knee disability, bilateral shoulder disability, low back disability, and bilateral ankle disability.  An October 2013 rating decision granted service connection for right knee degenerative joint disease (status post arthroscopy), left knee degenerative joint disease, a right shoulder strain, left shoulder strain, low back osteoarthritis, radiculopathy of the left lower extremity and irritable bowel syndrome.  

Moreover, in an October 2013 statement the Veteran withdrew his appeals for service connection for asthma and for a bilateral ankle disability.  As such, these service connection issues are no longer on appeal.   

It appears that the issue of entitlement to a rating in excess of 10 percent for low back osteoarthritis has been raised by the record in a May 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  

The issues of entitlement to increased ratings for hearing loss, a right shoulder strain, a left shoulder strain, right knee degenerative joint disease, left knee degenerative joint disease, and irritable bowel syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Right ear hearing loss is as likely as not to have had its onset in service or to otherwise be casually related to active service.

2.  The Veteran's diagnosed neck disability had its onset in service or is otherwise etiologically related to his active service. 


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, right ear hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 1154, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2015).

2.  Resolving reasonable doubt in the Veteran's favor, a neck disability was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§  1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Right Ear Hearing Loss

The Veteran asserts that his right ear hearing loss is the result of noise exposure in service.  The Board notes that the Veteran has already been service-connected for tinnitus and left ear hearing loss based on in-service noise exposure.  As such, in-service acoustic trauma is conceded.

The Veteran's service treatment records show normal hearing in his right ear upon separation from active duty service.  Post-service medical records document complaints of right ear hearing loss.  

A December 2013 VA examiner diagnosed right ear sensorineural hearing loss.  A September 2008 VA examiner opined that due to normal right ear hearing at the time of discharge it was her opinion that it was less likely as not that the Veteran's right ear hearing loss is due to or caused by military noise exposure. 

The Board finds that this opinion is not persuasive.  The Court has specifically held that a Veteran's normal hearing at separation does not necessarily indicate that the Veteran experienced no in-service loss of hearing acuity.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

In light of the Veteran's conceded noise exposure in service, and the fact that the Veteran has already been awarded service-connection for tinnitus and left ear hearing loss based on in-service noise exposure, the Veteran will be granted the benefit of the doubt.  The claim for right ear hearing loss is granted. 

Neck Disability

Service treatment records from the Veteran's period of service between July 1977 and December 1988 have not been located.  The Veteran asserts that he has suffered from a chronic neck disability since service.  He has submitted consistent statements attesting that he injured his neck in service while performing his duties including riding on helicopters and serving as a crew chief and door gunner.  He testified at his August 2014 BVA hearing that he endured several hard landings while riding in military helicopters and additionally endured a head injury when a pipe/bar fell on him.  

The Board notes that the Veteran's April 1977 separation examination is of record and confirms that a bar from a 5 ton wrecker hit the top of the Veteran's head.   

The Veteran has consistently reported his in-service injury.  Current VA treatment records reflect a diagnosis of neck pain likely due to osteoarthritic changes.  See November 2012, February 2013, and June 2013 VA treatment records located in the Veteran's Virtual VA file.  A VA examination with etiological opinion has not been obtained with respect to his neck disability. 

While VA could undertake additional development to clarify the etiology of the Veteran's disability, based on the Veteran's competent and consistent statements, and the unavailability of a significant portion of his service treatment records, the Board will resolve all reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

Accordingly, the Board concludes that a grant of service connection for a neck disability is warranted.

ORDER

Service connection for right ear hearing loss is granted.

Service connection for a neck disability is granted.





REMAND

Compensable Rating for Bilateral Hearing Loss-  As noted above the Board has granted service connection for right ear hearing loss.  The Veteran was previously only rated for his service-connected left ear hearing loss.  The Board notes that the rating criteria for hearing loss is adjusted when only one ear is service-connected 38 C.F.R. § 4.85(f). 

Moreover, the evidence suggests that his hearing loss may have worsened since the last VA examination.  As such, a new VA audiological examination should be completed. 

Shoulders, Knees, Irritable Bowel Syndrome-  The Board notes that an October 2013 rating decision granted service connection for right knee degenerative joint disease, statust post arthroscopy (10 percent disabling), left knee degenerative joint disease (10 percent disabling), right shoulder strain (10 percent disabling), left shoulder strain (10 percent disabling), and irritable bowel syndrome (non compensable).  In a November 2013 statement, the Veteran expressed disagreement with the October 2013 rating decision with respect to these issues.   

When there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case (SOC).  See 38 C.F.R. § 19.26 (2015).

Thus, remand for issuance of a SOC on these issues is necessary. Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, these issues will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for VA examination to determine the current nature and severity of his service-connected hearing loss.  

The Veteran's claims file should be provided to the examiner.  The examiner should obtain a detailed clinical history from the Veteran.  All pertinent pathology found on examination should be noted in the report of the evaluation.  Any testing deemed necessary should be performed.  Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record. 

2.  After completing the above, and any other development deemed necessary, readjudicate the issue currently on appeal (entitlement to an increased rating for bilateral hearing loss) with consideration of all applicable laws and regulations.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if needed.

3.  A statement of the case, containing all applicable laws and regulations, on the issues of (1) entitlement to a rating in excess of 10 percent for a right shoulder strain, (2) entitlement to a rating in excess of 10 percent for a left shoulder strain, (3) entitlement to a rating in excess of 10 percent for right knee degenerative joint disease, status post arthroscopy, (4) entitlement to a rating in excess of 10 percent for left knee degenerative joint disease, (5) entitlement to a compensable rating for irritable bowel syndrome, must be issued, and the Veteran should be advised of the time period in which to perfect his appeal.  
Only if the Veteran's appeal as to these issues is perfected within the applicable time period should these issues be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


